      Case 1:18-cv-10078-JGK Document 103 Filed 07/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
COVINGTON SPECIALTY INSURANCE CO.,

                      Plaintiff,                18-cv-10078 (JGK)

          - against -                           ORDER

NY COMMISSARY, INC., ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     Defense counsel should move by Order to Show Cause to

withdraw as counsel for the defendant. The proposed Order to

Show Cause should provide that it must be served on the

defendant by August 3, 2020, that proof of service should be

filed by August 5, 2020, and that the defendant should respond

by August 10, 2020. Any reply may be filed by August 13, 2020,

at which time the Order to Show Cause is fully briefed. No

appearance is necessary at that time. The proposed Order to Show

Cause should state that if the defendant fails to respond to the

Order to Show Cause, the motion to withdraw may be granted

without any further proceedings.
         Case 1:18-cv-10078-JGK Document 103 Filed 07/29/20 Page 2 of 2



     The defendant should file the proposed Order to Show Cause

by July 31, 2020.

     The briefing on the motion for summary judgment is stayed

pending the decision on the motion to withdraw.

SO ORDERED.

Dated:       New York, New York
             July 29, 2020                      /s/ John G. Koeltl
                                                 John G. Koeltl
                                           United States District Judge




                                       2
